Case 7-21-cv-04688-PMH          Document 18        Filed in NYSD on 06/30/2021             Page 1 of 2




                                     81 Main Street, Suite 306
                                                      Application
                                   White Plains, New York  10601 granted. The Order to Show Cause will
                                    Telephone: (914) be  docketed separately.
                                                      607-7010
                                       www.abramslaw.com
                                                     The Clerk of the Court is respectfully directed to
                                                     terminate the motion sequence   pending
                                                                                ROBERT          at Docs. 14
                                                                                         A. SPOLZINO
                                                     and 18.                            Partner
                                                                                rspolzino@abramslaw.com
                                                     SO ORDERED.
                                          June 30, 2021

Via ECF                                              _______________________
                                                     Philip M. Halpern
Honorable Philip M. Halpern                          United States District Judge
United States District Judge
                                                     Dated: White Plains, New York
Southern District of New York                               June 30, 2021
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

       Re:     Congregation of Mosdos Chofetz Chaim Inc. v. Mosdos Chofetz Chaim Inc.
               21 Civ. 04688 (PMH)

Dear Judge Halpern:

       We represent Rabbi Mayer Zaks in this appeal.

        We filed on June 25, 2021 an order to show cause and papers in support of Rabbi Zaks’
motion for a stay pending appeal, including a request for a temporary restraining order (the
“Motion”). We filed the Motion in accordance with the Court’s Order dated June 16, 2021, which
states that “[a]ppellant is given permission to proceed by Order to Show Cause for a preliminary
injunction in accordance with this Court’s Individual Practice 4.F. The Order to Show Cause shall
be filed with supporting papers on or before June 25, 2021.” The Order also provides that
“[a]ppellant may, if he is so advised, seek temporary restraining order relief, but must comply with
Federal Rule of Civil Procedure 65(d) and this Court’s Individual Practice 4.F.”

       We respectfully submit this Letter Motion in accordance with Individual Practice 4.F.

        We have previously complied with Individual Practice 4.F. On June 9, 2021, I submitted a
Letter Motion asking the Court to schedule a conference prior to submission of this order to show
cause requesting emergency relief, including a stay pending appeal and temporary restraining order
of the Bankruptcy Court’s order dated May 25, 2021. On June 9, 2021, the Court scheduled a June
15, 2021 conference. Counsel for all parties appeared at the June 15, 2021 conference and oral
Case 7-21-cv-04688-PMH         Document 18         Filed in NYSD on 06/30/2021       Page 2 of 2



argument was had on the record. On June 16, 2021, the Court issued the Order granting Rabbi
Mayer Zaks permission to proceed by order to show cause, including seeking a preliminary
injunction and temporary restraining order.

        Because we have previously complied with Individual Practice 4.F, we respectfully request
that the Court sign the order to show cause filed with the Court on June 25, 2021.

       Thank you for your consideration of this request.


                                      Respectfully yours,

       Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP
                              Attorneys for Rabbi Mayer Zaks

                                              /s/
                                      Robert A. Spolzino

cc:    All counsel
       (BY ECF)




                                               2
